217 F.2d 648
Constance LUCE, Plaintiff, Appellant,v.The PROVIDENCE UNION NATIONAL BANK, Executor, Defendant, Appellee.
No. 4893.
United States Court of Appeals, First Circuit.
December 21, 1954.

Appeal from the United States District Court for the District of Rhode Island; Francis J. W. Ford, Judge.
Gerald W. Harrington, Providence, R. I. (Edwards & Angell, Providence, R. I. on brief), for appellant.
Charles F. Cottam, Providence, R. I. (Percy W. Gardner and Joseph V. Cavanaugh, Providence, R. I., on brief), for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
The judgment for the defendant, entered on June 21, 1954, by the district court is affirmed upon that court's opinion, 122 F.Supp. 21.